No. 17-cr-00248

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

RICHARD HART,
Petitioner,

V.

UNITED STATES OF AMERICA
Respondent.

 

EMERGENCY PETITION IN SUPPORT OF IMMEDIATE
RELEASE FOR RICHARD HART

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD HART
Petitioner,

Vv. 17-cr-00248-VSB

UNITED STATES OF AMERICA
Respondent,

June 17, 2020

Nee” Nee Cm Nem See eee eee” ee”

 

EMERGENCY PETITION IN SUPPORT OF IMMEDIATE RELEASE
FOR RICHARD HART

NOW COMES Richard Hart (hereinafter “Petitioner”) through his Next Friend, a fellow
inmate in the Elite Cadre Unit (K-82) at MDC Brooklyn before being transferred downstairs to the
Covid-19 Quarantine Unit (G-41). Your Honor has the power to either reduce Petitioner’s sentence
to time-served or to send him to Home Confinement for the remainder of his sentence. Petitioner
does not know about this motion, so it would be appreciated if the Court would file this on his
docket so his wife and attorney can put it to good use somehow.

Rick is one of the finest men I have met, in or out of prison. While his Cell Mate, it seemed
like he was called for sanitation duty every day; even when he hurt his shoulder, because he was
such a good and diligent worker. Rick also completed his GED studies and participated in the
RDAP program at MDC while I was his Bunkie. The RDAP alone should have taken 120 days off
of his sentence, as well as another four months for completing his GED, so I do not understand
why Your Honor would not order his immediate release pursuant to 18 U.S.C. §3582(c)(1)(A)
even though he wrote his letter to the Warden months ago when we were still bunkmates. While I
know his scheduled “‘out-date” is in July, it seems that with the Covid-19 Pandemic and the fact
that we were locked down for 9 weeks without a working emergency buzzer in our cells should

weigh heavily in taking time off of Rick’s sentence. Please see Judge Gorton’s decision in United

 

 
States v. MacFarlane, No. 19-cr-10131 (D.Mass. Apri! 14, 2020), where Judge Gorton took one
month off MacFarlane’s sentence for each week he was in lockdown. Unlike Petitioner who was
locked down in a maximum security prison for 9 weeks with no exercise or sunlight, and was only
let out for an hour on Monday, Wednesday, and Friday, MacFarlane was in a Camp in Arizona. It
is difficult to stay in touch with your wife, child, or attorney with only one phone call a day, and
45 minutes a week of phone time.

In addition to the four months of credits he should have received for RDAP and the 9
months he should receive for his time in lockdown, Rick is also entitled to 15 days each month of
Earned Time Credits under the First Step Act because he was taking classes and working in prison.
Therefore, he should have an additional 3 months off for that as well. Certainly he has a
“minimum” PATTERN score, as does everyone who is assigned to Cadre Unit at the MDC.
Everyone there is camp-qualified and/or community custody.

The Court has the power to send Rick to Home Confinement right now because of the
Covid-19 Pandemic, and Rick is needed at home to take care of his wife and autistic son, and to
take care of his nieces and nephews that recently lost their father who was helping to take care of
Rick’s family while he was away. Now, both wives are without a husband and a “breadwinner” to
support them, so they must go back to work to support the family while constantly trying to figure
out how the children will be cared for while they are gone, especially since the Coronavirus
Pandemic has taken away the ability of schools and daycares to assist families. If this is not an
“extraordinary and compelling” situation, I am not sure what is. Therefore, please show the same
mercy other judges have recently shown in the Eastern and Southern Districts of New York and
immediately grant Petitioner Richard Hart’s release to Home Confinement or grant a Reduction in

Sentence so he may help his family in this critical time of need.

 
Thank you for Your Honor’s thoughtful consideration of this Petition.

Respectfully submitted,

 

/s/ Richard Hart

Richard Hart

Incarcerated Inmate by his Next Friend
Petitioner, pro se

Reg. #79059-054

MDC Brooklyn

P.O. Box 329002

Brooklyn, NY 11232

 
No. 17-cr-00248

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

RICHARD HART,
Petitioner,

¥v.

UNITED STATES OF AMERICA
Respondent.

 

EMERGENCY PETITION IN SUPPORT OF IMMEDIATE
RELEASE FOR RICHARD HART

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD HART
Petitioner,

Vv. 17-cr-00248-VSB

UNITED STATES OF AMERICA
Respondent,

June 17, 2020

le

 

EMERGENCY PETITION IN SUPPORT OF IMMEDIATE RELEASE
FOR RICHARD HART

NOW COMES Richard Hart (hereinafter “Petitioner”) through his Next Friend, a fellow
inmate in the Elite Cadre Unit (K-82) at MDC Brooklyn before being transferred downstairs to the
Covid-19 Quarantine Unit (G-41}. Your Honor has the power to either reduce Petitioner’s sentence
to time-served or to send him to Home Confinement for the remainder of his sentence. Petitioner
does not know about this motion, so it would be appreciated if the Court would file this on his
docket so his wife and attorney can put it to good use somehow.

Rick is one of the finest men I have met, in or out of prison. While his Cell Mate, it seemed
like he was called for sanitation duty every day; even when he hurt his shoulder, because he was
such a good and diligent worker. Rick also completed his GED studies and participated in the
RDAP program at MDC while I was his Bunkie. The RDAP alone should have taken 120 days off
of his sentence, as well as another four months for completing his GED, so I do not understand
why Your Honor would not order his immediate release pursuant to 18 U.S.C. §3582(c)(1)(A)
even though he wrote his letter to the Warden months ago when we were still bunkmates. While I
know his scheduled “out-date” is in July, it seems that with the Covid-19 Pandemic and the fact
that we were locked down for 9 weeks without a working emergency buzzer in our cells should

weigh heavily in taking time off of Rick’s sentence. Please see Judge Gorton’s decision in United

 

 

 

 
States v. MacFarlane, No, 19-cr-10131 (D.Mass. April 14, 2020), where Judge Gorton took one
month off MacFarlane’s sentence for each week he was in lockdown. Unlike Petitioner who was
locked down in a maximum security prison for 9 weeks with no exercise or sunlight, and was only
let out for an hour on Monday, Wednesday, and Friday, Macfarlane was in a Camp in Arizona. It
is difficult to stay in touch with your wife, child, or attorney with only one phone call a day, and
45 minutes a week of phone time.

In addition to the four months of credits he should have received for RDAP and the 9
months he should receive for his time in lockdown, Rick is also entitled to 15 days each month of
Earned Time Credits under the First Step Act because he was taking classes and working in prison.
Therefore, he should have an additional 3 months off for that as well. Certainly he has a
“minimum” PATTERN score, as does everyone who is assigned to Cadre Unit at the MDC.
Everyone there is camp-qualified and/or community custody.

The Court has the power to send Rick to Home Confinement right now because of the
Covid-19 Pandemic, and Rick is needed at home to take care of his wife and autistic son, and to
take care of his nieces and nephews that recently lost their father who was helping to take care of
Rick’s family while he was away. Now, both wives are without a husband and a “breadwinner” to
support them, so they must go back to work to support the family while constantly trying to figure
out how the children will be cared for while they are gone, especially since the Coronavirus
Pandemic has taken away the ability of schools and daycares to assist families. If this is not an
“extraordinary and compelling” situation, I am not sure what is. Therefore, please show the same
mercy other judges have recently shown in the Eastern and Southern Districts of New York and
immediately grant Petitioner Richard Hart’s release to Home Confinement or grant a Reduction in

Sentence so he may help his family in this critical time of need.

 

 
Thank you for Your Honor’s thoughtful consideration of this Petition.
Respectfully submitted,

/s/ Richard Hart

Richard Hart

Incarcerated Inmate by his Next Friend
Petitioner, pro se

Reg. #79059-054

MDC Brooklyn

P.O. Box 329002

Brooklyn, NY 11232

 
